Citation Nr: 1525679	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder (GAD) with insomnia.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Jeffrey Bunton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran testified at his May 2015 hearing that he has not worked since May 2013 as a result of his service-connected psychiatric disability.  Because the issue of TDIU is part and parcel of claims for an increased rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  

2.  The evidence of record shows that the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected GAD with insomnia beginning July 1, 2013.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 70 percent for GAD with insomnia have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a 70 percent rating for his service-connected GAD with insomnia, currently rated as 30 percent disabling.  Additionally, he seeks a TDIU from June 1, 2013, because his last full-time employment ended in May 2013, and he has been unable to work as a result of his service-connected psychiatric disorder.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of 70 percent for GAD with insomnia, and a TDIU effective June 1, 2013.  

I.  Higher Initial Schedular Rating

The Veteran's GAD with insomnia is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under this diagnostic code, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, even if those symptoms are not listed in the diagnostic code.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score between 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; see Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Here, the Board finds that the Veteran's symptomatology has more nearly approximated the criteria for a 70 percent rating throughout the appeal period because he has exhibited severe symptoms that have resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Throughout the appeal period, the Veteran's disability picture has been dominated by near constant anxiety and depression, panic attacks occurring most days of the week, suicidal ideation, difficulty concentrating and completing tasks, severe insomnia leading to sleep deprivation, irritability, short term memory loss and neglect of personal appearance and hygiene.  See Hearing Tr. at 6-8; see also March 2012 & May 2014 VA Examination Reports; VA Medical Records.  He reported that he has experienced episodes in which his mind would race and his hands would shake, making him feel overwhelmed and unable to focus.  See May 2014 VA Treatment Record.  He also reported experiencing irritability with co-workers and difficulty coping with stress in the workplace and in relationships, which caused him to be socially isolative.  See March 2012 VA Examination Report.  The May 2014 VA examiner noted the Veteran's reports of problems with short term memory and concentration, and having paranoid delusions when he was deprived of sleep.  This examiner also noted the Veteran's reports of experiencing severe depression symptoms including: anhedonia, having little energy, reduced appetite, feelings of worthlessness and psychomotor slowness, all of which the examiner found to be related to his service-connected GAD and insomnia.  The May 2014 VA examiner also noted that at the examination, the Veteran appeared disheveled, consistent with his report of self-neglect and only showering once or twice a week.  The Veteran also exhibited occasional circumstantial flow of thought, impaired concentration and impaired memory at the May 2014 VA examination.  

Despite use of medications and supportive therapy, his symptoms have affected his relationships with his family and have limited his friendships.  The Veteran is divorced with no children.  He reported that he has avoided relationships since his divorce.  He stated that he does not date because he does not feel that he has anything to offer, and generally feels uncomfortable around people.  See May 2014 VA Examination Report.  He speaks with his younger sister and mother weekly, but only visits them once or twice a year.  See id.  He speaks to his father and older sister less often.  Additionally, he reported having only one or two close friends.  See id.  He stated that he spends most of his time at home alone, as he tends to be withdrawn and avoidant.  See id.  He also reported that he does not like meeting new people because they make him anxious.  See id.  The March 2012 VA examiner noted that as a result of his chronic severe insomnia and anxiety symptoms, the Veteran had difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful situations and an inability to establish and maintain effective relationships.  Additionally, the May 2014 VA examiner found that the Veteran had moderate to serious/severe social impairment.

The Veteran also reported that his symptoms have affected his ability to work and go to school.  As noted above, the Veteran has experienced near continuous anxiety and severe insomnia leading to sleep deprivation, which have caused short term memory loss, difficulty concentrating and problems completing tasks.  During the May 2012 VA examination, the Veteran reported losing jobs in the past for reasons related to his chronic insomnia, which at times caused him to oversleep and be late for work.  He also reported that his irritability has caused him to become confrontational with coworkers.  He was last employed as a hotel clerk in May 2013, but left that position because he had already been reprimanded for coming in late and believed that he was going to be terminated.  See Hearing Tr. at 6-7.  The Veteran then returned to school in an attempt to further his education, but ultimately withdrew because his anxiety prevented him from being around people in class and caused him to feel as though he would fail.  See November 2013 VA Treatment Record; see also May 2014 VA Examination Report.   During a July 2014 VA vocational rehabilitation assessment, the examiner found that the Veteran had difficulty maintaining employment due to severe anxiety, poor sleep, and poor interpersonal skills.  

The Veteran's symptoms have also affected his judgment, thinking and mood.  As noted above, the Veteran has experienced near constant anxiety to the point where he is unable to sleep, and has also experienced depression to the point of having suicidal ideation.  See May 2014 VA Examination Report.  This suicidal ideation has been persistent, causing him to call the Suicide Hotline multiple times for support, and ultimately leading to a hospitalization.  See id; see also July 2013 VA Treatment Record.  His short term memory and concentration problems have caused deficiencies in his thinking.  Additionally, the May 2014 VA examiner noted that the Veteran's poor sleep has resulted in fatigue, increased anxiety, and emotional upset, and this, in turn, has resulted in less motivation to engage in his daily life activities.

The Board notes that although the Veteran had GAF scores of between 50 and 60 at various VA treatment sessions, the majority of his GAF scores throughout the appeal period have ranged from 40 to 48, indicating severe impairment in social, occupational or school functioning.  See April, June & December 2012 VA Medical Records; see also January, May, June & July 2013 VA Medical Records.  

The Board further notes that the March 2012 VA examiner found that the Veteran's GAD with insomnia resulted in occupational and social impairment with reduced reliability and productivity, and the May 2014 VA examiner opined that his symptomatology resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See March 2012 & May 2014 VA Examination Reports.  Nevertheless, the Veteran is competent to provide testimony concerning the frequency and severity of his symptoms, and the Board finds his testimony and reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Thus, the Board can find no compelling reason to afford the examiners' opinions a greater degree of evidentiary value than the Veteran's own testimony with regard to the effect his symptoms have on his ability to work and maintain relationships.  

Given the severity of the Veteran's psychiatric symptomatology, which has remained essentially unchanged throughout the appeal period, the Board finds that his disability picture has more nearly approximated the criteria for a 70 percent rating.  Although he may not have exhibited all of the symptoms associated with the 70 percent rating as set forth above, the evidence of record shows that he has experienced severe symptoms that have caused deficiencies in most areas of his life, including work, school, family relations, judgment, thinking or mood.  Consequently, affording all reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent for his service-connected GAD with insomnia throughout the appeal period is warranted.  

II.  Entitlement to TDIU

The Board further finds that the Veteran is entitled to a grant of TDIU, effective June 1, 2013.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to a claimant's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79 (2014).

The Board finds that the evidence of record supports the Veteran's claim of entitlement to a TDIU.  As an initial matter, the Board notes that he meets the criteria for a "schedular" TDIU pursuant to 38 C.F.R. § 4.16(a) because he is service connected for GAD with insomnia (rated at 70 percent disabling), tinnitus (rated at 10 percent disabling) and left ear hearing loss (rated as noncompensable).  See 38 C.F.R. § 4.16(a) (requiring that where the veteran has more than one service-connected disability, there is at least one ratable at 40 percent or more, and a combined rating of 70 percent or more). 

The evidence is at least in equipoise as to whether the Veteran is unable to obtain or maintain gainful employment as a result of his GAD with insomnia.  The Veteran last worked in May 2013.  See Hearing Tr. at 3-4.  He reported that he quit his job as a hotel clerk because he was late on numerous occasions as a result of oversleeping, was easily angered or irritated by coworkers and customers, had conflicts with people at work, and could no longer concentrate as a result of his anxiety.  See Hearing Tr. at 8; see also May 2014 VA Examination Report; July 2014 VA Vocational Rehabilitation Assessment.  He had been reprimanded for these actions, and feared that he would be terminated.  See id.  When he returned to school to obtain a degree, he had to withdraw from his classes as a result of his anxiety.  See November 2013 VA Treatment Record; see also May 2014 VA Examination Report.   Moreover, as noted above, the Veteran has experienced near continuous anxiety and depression, as well as severe insomnia leading to sleep deprivation, all of which have affected his motivation and caused short term memory loss, difficulty concentrating and problems completing.  Finally, during a July 2014 VA vocational rehabilitation assessment, the examiner found that the Veteran had difficulty maintaining employment due to severe anxiety, poor sleep, and poor interpersonal skills.  In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GAD with insomnia renders him unemployable.  Therefore, the Board concludes that entitlement to a TDIU is warranted effective June 1, 2013.

During his hearing before the Board, the Veteran testified that the grant of a 70 percent schedular rating and an award of TDIU effective June 1, 2013, would satisfy his appeal.  See Hearing Tr. at 3-4.  As such, the Board need not discuss whether a higher schedular rating or referral for an extraschedular rating is warranted, nor is it necessary to address entitlement to an award of TDIU prior to June 1, 2013.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993); see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 70 percent for GAD with insomnia is granted.

Subject to the law and regulations governing payment of monetary benefits, an award of TDIU is granted effective June 1, 2013.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


